Order entered December 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00801-CV

                             JAY SANDON COOPER, Appellant

                                               V.

                             JUDGE PAUL MCNULTY, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01611-2015

                                           ORDER
       By notice filed December 12, 2015, appellant has informed the Court that the record of

the trial court proceedings in this appeal was taken by Jan Dugger, Official Court Reporter of the

296th Judicial District Court, and Carolin Peek of Notarius Reporting.          Accordingly, we

VACATE that portion of our December 9, 2015 order directing Indu Bailey, Official Court

Reporter of the 219th Judicial District Court, to file the reporter’s record by December 21, 2015.

We ORDER Ms. Dugger, as the official reporter, to file, no later than December 28, 2015, the

record of all proceedings designated by appellant.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dugger, Ms.

Peek, Ms. Bailey, and the parties.

       We DENY appellant’s December 13, 2015 “motion for order to district court.”


                                                      /s/   CRAIG STODDART
                                                            JUSTICE